Citation Nr: 1404500	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  12-32 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial rating for bilateral pes planus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from June 2002 to June 2005.   
This matter is before the Board of Veterans' Appeals (Board) on appeal a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's representative submitted a VA Form 646 in December 2012 erroneously listing both pes planus and a back issue as on appeal; however, she submitted a corrected 646 in January 2013, showing that only the claim for a higher rating for bilateral pes planus is on appeal.  The RO did not certify the claim for an increased rating for a back disability to the Board for appellate review, and has not otherwise led the Veteran or his representative to believe that the claim for a higher rating for a back disability is on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2012 and November 2012 statements, the Veteran indicated that his bilateral pes planus symptoms have increased in severity since he was last afforded a VA examination in March 2011.  Under these circumstances, the Veteran must be afforded a new VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

In November 2010, the Veteran indicated that he first began receiving treatment at the Temple VA Medical Center (VAMC) in November 2010; however, the earliest records of treatment are dated May 2011.  A request is to be made for any available treatment records from Temple VAMC from November 2010 to May 2011; records from July 2012 must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA records from November 2010 to May 2011, and since July 2012.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Schedule the Veteran for a VA examination of his feet by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the Virtual VA or VBMS file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The findings for each foot must be reported in detail, to include with respect to whether the bilateral pes planus is mild, moderate or pronounced; whether there is claw foot (pes cavus), and whether the disability equates to a moderately severe or severe foot injury.  The examiner must also consider the Veteran's assertions as to the severity of his symptoms and determine the level of functional impairment caused by the bilateral pes planus.  

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


